Order issued November ,~ , 2012




                                            In The
                                  Court of App aI


                                     No. 05-12-00216-CV


                    MERITAGE HOMES OF TEXAS, LLC, Appellant
                                              V.
                        THE STODDARD GROUP, LTD., Appellee


                                          ORDER

       We GRANT appellant’ s unopposed November 14, 2012 motion to abate the appeal pending

settlement. We ABATE the appeal. The appeal will be reinstated thirty days from the date of this

order or when the Court receives a motion to dismiss whichever occurs sooner.




                                              /!